DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/801,105, filed 2/25/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,964,699 B2 (Luan). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 1-6 of the instant application may be found in claims 1-6 of the patent.
Regarding claim 1, Luan 699’ discloses a multi-layer electronic device comprising: a semiconductor substrate; z layers of semiconductor devices, each of the z layers including an array of x rows by y columns of semiconductor devices; a first set of electrical connections connecting strings of semiconductor devices, each string including one semiconductor device from each of the z layers in the array connected together; an array of x by y first electrical connections connecting a first terminal of each thyristor in each string to the semiconductor devices above it and the semiconductor device below it in that string; a first set of word line connections 
Regarding claim 2, Luan 699’ discloses wherein the peripheral circuitry being formed in a layer of semiconductor material on the semiconductor substrate and co-planar with upper layers of the z layers of electronic devices (claim 2).
Regarding claim 3, Luan 699’ discloses wherein the peripheral circuitry being formed in a layer of semiconductor material on the semiconductor substrate and co-planar with lower layers of the z layers of electronic devices (claim 3).
Regarding claim 4, Luan 699’ discloses a semiconductor fabrication process comprising: depositing a stack of alternating layers of insulating material and first material on 
Regarding claim 5, Luan 699’ discloses wherein the step of etching trenches comprises etching away the dielectric material from a peripheral circuit region of the second portion at a level coplanar with upper layers of the stack of alternating layers of insulating material and first material on the first portion (claim 5).
Regarding claim 6, Luan 699’ discloses wherein the step of etching trenches comprises etching away the dielectric material from a peripheral circuit region of the second portion at a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
February 16, 2022